Citation Nr: 1505838	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-01 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from January 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hepatitis C.  He asserts that he contracted hepatitis C from a blood transfusion during knee surgery in service.  The Veteran also asserts that he contracted hepatitis C from jet gun inoculations he received during service.

Medically recognized risk factors for hepatitis C virus (HCV) include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

According to VA Fast Letter 04-13 (June 29, 2004), HCV is spread primarily by contact with blood and blood products.  The highest prevalence of HCV infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).  Id.  The Fast Letter further states that occupational exposure to HCV may occur in the health care setting through accidental needle sticks.  Id.  Thus, a veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  Id.  According to the Fast Letter, there have been no case reports of HCV being transmitted by an air gun injection.  Id. Nevertheless, it is biologically plausible.  Id.  The Fast Letter concludes that it is essential that the examination report upon which the determination of service connection is made include a full discussion of all modes of transmission, and a rationale as to why the examiner believes the a particular mode of transmission was the source of the veteran's hepatitis C.  Id

A hepatitis risk factors questionnaire dated in January 2009 reflects that the Veteran reported a blood transfusion during service in 1968.  The Veteran denied the use of intravenous drugs or intranasal cocaine.  He denied high risk sexual activity, hemodialysis, tattoos or body piercings, sharing toothbrushes or razor blades or acupuncture with non-sterile needles.  He denied exposure to body fluids as a healthcare worker.  

The Veteran had a fee basis VA examination in May 2009.  The VA examiner opined that the likely risk factor for hepatitis C is transfusion injection.  Because the VA examiner did not review the claims file, the RO obtained an independent medical opinion based upon a review of the claims file.  The examiner concluded that the Veteran's hepatitis C is less likely than not related to his knee surgery during service.  The examiner explained that service treatment records did not show that the Veteran received a transfusion during his right knee surgery.

The Veteran has submitted several private medical opinions linking hepatitis C to a blood transfusion.  None of the medical opinions of record address the relationship, if any, between air gun injections in service and hepatitis C.  

Service treatment records indicate that the Veteran received several immunizations between January and March 1967.  The Veteran is competent to report that he received inoculations by air gun injectors, and the Board finds the Veteran credible.  As air gun inoculations have not been addressed by the prior examinations, a remand is necessary to obtain a supplemental opinion.  


Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the VA examiner who provided the May 2009 independent medical opinion, if available, for a supplemental medical opinion.  If that examiner is no longer available, another examiner should be asked to review the claims file and answer the question posed, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new compensation and pension (C&P) examination.  

2.  After a review of the entire claims file, including the service treatment records, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current hepatitis C was caused by his immunizations by air gun injection during active service.  

In answering this question, the examiner should consider and weigh any hepatitis C risk factors shown by the record.  

The examiner should provide a detailed rationale for the opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




